DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 3/31/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7, 9-14, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurti (US 6535817 B1), Lehmann et al. (US 20140236331 A1)[hereinafter “Lehmann”], Copley (US 20080270030 A1), and Curry (US 20100026809 A1). 
Claim 1, 11, and 21, Krishnamurti discloses a system, method, and non-transitory computer readable storage medium [Figs. 2/3/5 – Superensemble GeneratorColumn 7 lines 37-48 – “It will be understood that each block of the block diagrams and the flowchart illustrations, and combinations of blocks in the block diagrams and combinations of the blocks in the flowchart illustrations, can be implemented by computer program instructions.  These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the block or blocks.”], comprising:
a weather/environmental database that stores data indicative of past weather and/or environmental conditions [Column 2 lines 58-63 – “Systems, methods and computer program products of the present invention compare the historical forecast information, and more particularly, the predicted weather components, generated by the plurality of weather models to observed weather data to determine the historical performance of the weather models.”Column 9 lines 10-19 – “The observed weather data 150 includes a plurality of known weather values, at least one of which corresponds to a weather component of at least one of the forecast models 110, 120, 130, 140.  For instance, referring to the above illustrative example, the observed weather data can include the measured temperature, in degrees Celsius, at 1000 feet above sea level at 33.degree.  North, 84.degree.  West.  This observed data 150 is used to determine the historical performance of each the forecast models 110, 120, 130, 140 in predicting weather components.”];
an event database that stores data indicative of outcomes of past events [Column 2 lines 58-63 – “Systems, methods and computer program products of the present invention compare the historical forecast information, and more particularly, the predicted weather components, generated by the plurality of weather models to observed weather data to determine the historical performance of the weather models.”Column 9 lines 46-52 – “As will be described in detail below, the superensemble generator 160 then compares the historical forecast information returned from each of the forecast models 110, 120, 130, 140 with the observed weather data 150 to determine the historical performance of each forecast model with regard to those weather components corresponding to the observed weather data 150.”];
a sensor array comprising a plurality of weather and/or environmental sensors at a venue of an event that detect and output data indicative of the current weather and/or environmental conditions [Column 9 lines 28-31 – “Typically, the observed weather data 150 can be collected from weather centers located around the globe which monitor weather conditions, or directly from weather instruments, such as satellites.”]; and
an analysis unit [Column 7 lines 37-48 – “It will be understood that each block of the block diagrams and the flowchart illustrations, and combinations of blocks in the block diagrams and combinations of the blocks in the flowchart illustrations, can be implemented by computer program instructions.  These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the block or blocks.”] that:
stores a mathematical model of the atmosphere [Column 2 lines 58-63 – “Systems, methods and computer program products of the present invention compare the historical forecast information, and more particularly, the predicted weather components, generated by the plurality of weather models to observed weather data to determine the historical performance of the weather models.”];
determines correlations between the past weather and/or environmental conditions and the outcomes of the past events [Column 2 lines 58-63 – “Systems, methods and computer program products of the present invention compare the historical forecast information, and more particularly, the predicted weather components, generated by the plurality of weather models to observed weather data to determine the historical performance of the weather models.”];
determines current and/or forecasted weather and/or environmental conditions at locations in the venue [Column 11 lines 14-24 – “Therefore, it will be appreciated that the superensemble generator 240 can combine multiple forecast models to produce a multi-model superensemble that weights the historical performance of forecast models to formulate a forecast for a future period of time.  Thus, the superensemble generator 240 provides a significant advantage over simply averaging forecasts from multiple forecast models because the present invention weights more heavily those models that are historically more accurate in forecasting a particular weather component at a specific geographical location or area.”] based on (i) the data indicative of the current Column 13 lines 33-42 – “Furthermore, although the regression can be made for historical forecasting information, such as predicted and observed data over a 3 or 4 month timeframe, it should be appreciated that because the model may be continuously run against observed and forecasted data, such that the regression technique of the present invention to weight future forecasts may be run daily, hourly, or continuously to generate forecasts based upon a most recent evaluation of the historical performance of forecast models.”] and (ii) the mathematical model of the atmosphere [Column 2 lines 58-63 – “Systems, methods and computer program products of the present invention compare the historical forecast information, and more particularly, the predicted weather components, generated by the plurality of weather models to observed weather data to determine the historical performance of the weather models.”Column 13 lines 33-42 – “Furthermore, although the regression can be made for historical forecasting information, such as predicted and observed data over a 3 or 4 month timeframe, it should be appreciated that because the model may be continuously run against observed and forecasted data, such that the regression technique of the present invention to weight future forecasts may be run daily, hourly, or continuously to generate forecasts based upon a most recent evaluation of the historical performance of forecast models.”];
generates analysis based on the current and/or forecasted weather and/or environmental conditions and the correlations between the between the past weather and/or environmental conditions and the outcomes of the past events [See Fig. 4 and the analysis regarding the accuracy between weather forecasts and weather observations.Column 13 lines 33-42 – “Furthermore, although the regression can be made for historical forecasting information, such as predicted and observed data over a 3 or 4 month timeframe, it should be appreciated that because the model may be continuously run against observed and forecasted data, such that the regression technique of the present invention to weight future forecasts may be run daily, hourly, or continuously to generate forecasts based upon a most recent evaluation of the historical performance of forecast models.”].
Krishnamurti fails to disclose that the historical information is regarding the outcomes of past sporting events, that the venue is a venue of a sporting event, that the correlations are between weather and/or environmental conditions and the outcomes of past sporting events, or generating a recommendation for a modification to a play strategy for the sporting event based on the current and/or forecasted weather and/or environmental conditions and the determined correlations; and outputs the recommendation to a communications network for transmittal to a remote device.  However, Lehmann discloses the use of historical information regarding the effect of weather on sporting events in order to predict the outcome of a sporting event based on currently observed weather and generating and outputting a play strategy on the basis thereof [See Fig. 2.Paragraph [0046] – “FIG. 2 is a flowchart of an example method 200 for calculating a proposed strategy for a sport.”Paragraph [0047] – “At 202, a set of historical data associated with prior performances of a sport is identified. The set of historical data identifies a plurality of historical parameters associated with the prior performances. The plurality of historical parameters can include, but are not limited to, information associated with one or more of a weather description related to the prior performances, a time of day of the prior performances, and a physical location at which the prior performances were performed.”Paragraph [0048] – “At 204, a set of real-time situational data associated with a current performance of the sport in a game is identified. The set of real-time situational data identifies a plurality of real-time parameters associated with the current performance. Similar to the historical data, the real-time situational data can include information associated with one or more of a weather description related to the current performance, a time of day of the current performance, a physical location at which the current performance is performed, a time remaining in the game, a score of the game, a location within a field of play for the game, a foul or penalty situation for the game, or an opponent in the game, among others.”Paragraph [0049] – “The historical data can indicate many different conditions under which the prior performances were performed. Similarly, the real-time situational data can indicate many different conditions under which a current performance is to be performed. For example, some conditions can relate to the environment associated with a performance, such as a type of weather (e.g., sunny or cloudy), wind speed and direction, temperature, wind chill, sun angle, sun vs. shade on-field conditions, humidity, rain, or snow. Other environmental factors can include the venue in which a performance is performed, the noise level, the attendance in the stadium, whether the venue is an indoor venue or an outdoor stadium, the time of year, and the time of day (e.g., day game or night game).”Paragraph [0058] – “At 206, a request is received to identify a proposed strategy associated with the current performance.”Paragraph [0059] – “At 208, at least one proposed strategy associated with the current performance is calculated based at least in part on the set of historical data and the set of real-time situational data. A proposed strategy can include at least one of the following: inserting a particular personnel grouping for the current performance, identifying a role for one or more of the personnel in the particular personnel grouping, and identifying a particular play to execute for the current performance.”Paragraph [0062] – “At 210, the at least one proposed strategy associated with the current performance is provided in response to the received request. For example, at least one proposed strategy can be presented to a user via a dashboard associated with a portal. In implementations where the request includes a user-proposed strategy, feedback regarding the determined likelihood of success associated with the user-proposed strategy can be provided to the user.”].  It would have been obvious to use the determined weather conditions to generate and output a play strategy in order to maximize the chance of having a successful sporting outcome (i.e., winning).
Krishnamurti also fails to disclose that the analysis unit stores a mathematical model of the venue and that the determination of weather/environmental conditions at locations in the venue is based on the mathematical model.  However, Copley discloses the use of a mathematical model to evaluate meteorological parameters in a venue and their effects on sports players [Paragraph [0007] – “The real time meteorological parameters at the sports location can be an air temperature, a soil temperature, a water temperature, a humidity measure, a barometric pressure, a rainfall measure, a soil moisture, a wind speed, or a wind direction.”Paragraph [0009] – “In an embodiment of the invention, the one or more processing system can either perform zero operations on the real time meteorological parameters, or one or more operations on the real time meteorological parameters to obtain a real time weather information. As for example, the one or more processing systems can perform a plurality of mathematical operations on the real time meteorological parameters and obtain the real time weather information in the form of a plurality of calculated values that comprise a heat index, a wind chill, or a vertical wind differential.”
Paragraph [0013] – “As depicted in step 305, one or more sensors access one or more real time meteorological parameters at the sports location. The one or more sensors could be situated at one or more physical locations at the sports location.”Paragraph [0017] – “The wind shear graphic can show a speed and a direction, and one or more measurements of the speed and the direction in relationship to a field or a stadium geographic position and a stadium orientation. As for example, a graphic based on the real time weather information can be superimposed onscreen on top of a video image during games, the graphic depicting an arrow that shows the direction of the wind in relation to a field goal kicker and a goal post.”Paragraph [0018] – “In an embodiment of the invention, an onsite, a television and a web audience can see the winds shift direction and change velocity, or the wind direction in relationship to a field position and an orientation, as one or more players attempt a field goal, pitch or bat. … The graphic form can be a virtual goal post, or a batter's plate with a direction and a length arrow based on the real time weather parameters.”].  It would have been obvious to use such mathematical modelling at a 
	Krishnamurti also fails to disclose the use of a three-dimensional mathematical model of a playing surface of the venue.  However, Curry discloses the use of such a model in order to analyze sporting events [See Paragraphs [0124]-[0125]].  It would have been obvious to use such mathematical modelling at a sports venue so as to better estimate the weather effects present and the way they might affect a player’s performance.

Regarding Claims 2 and 12, Krishnamurti discloses that the analysis unit determines at least one current weather or environmental condition at a location in the venue [Column 13 lines 33-42 – “Furthermore, although the regression can be made for historical forecasting information, such as predicted and observed data over a 3 or 4 month timeframe, it should be appreciated that because the model may be continuously run against observed and forecasted data, such that the regression technique of the present invention to weight future forecasts may be run daily, hourly, or continuously to generate forecasts based upon a most recent evaluation of the historical performance of forecast models.”] based on data received from two or more of the weather and/or environmental sensors [Column 9 lines 28-31 – “Typically, the observed weather data 150 can be collected from weather centers located around the globe which monitor weather conditions, or directly from weather instruments, such as satellites.”].

Claims 3 and 13, Krishnamurti discloses that the analysis unit determines different values of the same weather or environmental condition at two different locations in the venue [Column 9 lines 28-31 – “Typically, the observed weather data 150 can be collected from weather centers located around the globe which monitor weather conditions, or directly from weather instruments, such as satellites.”].

Regarding Claims 4 and 14, Krishnamurti discloses that the analysis unit determines the current and/or forecasted weather and/or environmental conditions further based on weather data or environmental data received from a third party [Column 9 lines 28-31 – “Typically, the observed weather data 150 can be collected from weather centers located around the globe which monitor weather conditions, or directly from weather instruments, such as satellites.”].

Regarding Claims 7 and 17, Krishnamurti discloses that the sensor array is three-dimensional [Column 9 lines 28-31 – “Typically, the observed weather data 150 can be collected from weather centers located around the globe which monitor weather conditions, or directly from weather instruments, such as satellites.”  Real-world objects exist in three dimensions.].

Regarding Claims 9 and 19, Krishnamurti discloses that the at least one of the weather and/or environmental sensors is moveable and the at least one moveable weather and/or environmental sensor further outputs information indicative of the real-Column 2 lines 7-13 – “Weather and seasonal forecasting and prediction is a sophisticated art that utilizes measurements taken continuously from geographic areas around the globe.  These measurements include temperature, wind speed, height of pressure gradient, humidity, precipitation, and the like, collected from weather balloons, weather stations, satellites, aircraft, buoys, and similar measurement equipment and/or facilities.”Column 9 lines 28-31 – “Typically, the observed weather data 150 can be collected from weather centers located around the globe which monitor weather conditions, or directly from weather instruments, such as satellites.”].

Regarding Claims 10 and 20, Krishnamurti discloses that the at least one moveable weather and/or environmental sensor mounted on an unmanned aerial vehicle [Background – “Images of the weather generated by satellite photographs and radar networks are familiar to almost everyone.”Column 2 lines 7-13 – “Weather and seasonal forecasting and prediction is a sophisticated art that utilizes measurements taken continuously from geographic areas around the globe.  These measurements include temperature, wind speed, height of pressure gradient, humidity, precipitation, and the like, collected from weather balloons, weather stations, satellites, aircraft, buoys, and similar measurement equipment and/or facilities.”Column 9 lines 28-31 – “Typically, the observed weather data 150 can be collected from weather centers located around the globe which monitor weather conditions, or directly from weather instruments, such as satellites.”].

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurti (US 6535817 B1), Lehmann et al. (US 20140236331 A1)[hereinafter “Lehmann”], Copley (US 20080270030 A1), Curry (US 20100026809 A1), and Lawrence Livermore National Laboratory, About LLNL Weather, 1.16.2011 [hereinafter “LLNL”](accessed using the Wayback Machine internet archive from https://weather.llnl.gov/cgi-pub/about.pl).
Regarding Claims 8 and 18, Krishnamurti fails to disclose that the sensor array includes two weather and/or environmental sensors of the same type that are vertically aligned above substantially the same location of a surface of the venue.
However, LLNL discloses a weather monitoring tower that uses such an arrangement of sensors to monitor weather parameters [See the table at the end of the document listing the different sensors at their different heights.].  It would have been obvious to use such an arrangement of sensors at a weather monitoring center in order to accurately gather pertinent weather parameter values.

Response to Arguments
Applicant argues:
	The prior art of record fails to disclose the use of a three dimensional mathematical model of a playing surface of the venue.
Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160012682 A1 – Virtual World Of Sports Competition Events With Integrated Betting System
US 20090046152 A1 – Optimizations For Live Event, Real-time, 3D Object Tracking
US 20150297949 A1 – AUTOMATIC SPORTS BROADCASTING SYSTEM
US 20040105573 A1 – Augmented Virtual Environments
US 20070152157 A1 – Simulation Arena Entity Tracking System
US 20160375340 A1 – Sports Entertainment System For Sports Spectators
US 20150131845 A1 – METHODS, SYSTEMS AND SOFTWARE PROGRAMS FOR ENHANCED SPORTS ANALYTICS AND APPLICATIONS
US 6671390 B1 – Automated Collection, Processing And Use Of Sports Movement Information Via Information Extraction From Electromagnetic Energy Based Upon Multi-characteristic Spatial Phase Processing
US 6124862 A – Method And Apparatus For Generating Virtual Views Of Sporting Events

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865